

117 S955 IS: Right Track Act
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 955IN THE SENATE OF THE UNITED STATESMarch 24, 2021Mr. Tester (for himself and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Railroad Administration and the Federal Highway Administration to provide recommendations for reducing the number of very rural highway-rail grade crossing collisions, to authorize a public outreach and educational program to reduce such collisions, and to authorize grants to improve grade crossing safety.1.Short titleThis Act may be cited as the Right Track Act.2.FindingsCongress finds the following:(1)Collisions at nonsignalized highway-rail grade crossings continue to lead to fatalities in very rural areas.(2)In States with extensive rail infrastructure, additional information for protecting grade crossings would be valuable to the general public, State and local governments, and rail operators.3.Recommendations(a)In generalThe Administrator of the Federal Railroad Administration and the Administrator of the Federal Highway Administration, after consultation with railroads, technology developers, manufacturers, relevant State and local agencies, institutions of higher education, and law enforcement agencies, shall jointly provide recommendations for reducing the number of collisions at highway-rail grade crossings in counties with 10 or fewer residents per square mile (according to the most recent decennial census) to—(1)the Committee on Appropriations of the Senate;(2)the Committee on Commerce, Science, and Transportation of the Senate; (3)the Committee on Appropriations of the House of Representatives;(4)the Committee on Transportation and Infrastructure of the House of Representatives;(5)stakeholders involved in consultations under this subsection; and(6)the general public.(b)Use of recommendationsThe Administrators shall use the recommendations referred to in subsection (a) to provide technical assistance to States seeking to make rail safety infrastructure improvements.4.Public outreach and educationThe Administrator of the Federal Railroad Administration and the Administrator of the Federal Highway Administration shall jointly conduct a public outreach and educational initiative, in cooperation with Operation Lifesaver, to reduce collisions at public highway-rail grade crossings in counties with 10 or fewer residents per square mile that includes multimedia resources, including resources that are not available online.5.Grade crossing safety improvement grants(a)EstablishmentThe Secretary of Transportation shall use amounts set aside pursuant to subsection (c) for grants to eligible recipients (as described in section 22907(b) of title 49, United States Code) to improve grade crossing safety in counties with 10 or fewer residents per square mile. The Secretary shall prioritize the projects receiving grants under this subsection in accordance with the criteria set forth in section 22907(e) of title 49, United States Code.(b)PriorityIn selecting grant recipients under subsection (a), the Secretary shall prioritize projects based on the application of the hazard indices and accident prediction formulae described in the Federal Highway Administration’s Highway-Rail Crossing Handbook (c)FundingDuring each of the fiscal years 2022 through 2026, $10,000,000 of the amounts appropriated for grants under section 22907 of title 49, United States Code, shall be set aside for grants authorized under subsection (a). The set aside required under this subsection shall not overlap with the rural set aside required under subsection (g) of such section 22907. (d)ReportNot later than 3 years after the date of the enactment of this Act, the Secretary of Transportation shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes the implementation of this section.